Citation Nr: 0820869	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD) with 
depression.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1989 to March 
1990 and had additional service with the Kansas Air National 
Guard between March 1990 and November 1994. 

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which granted an increased 70 
percent evaluation for PTSD with depression, effective August 
4, 2003. 

In a December 2006 decision, the Board affirmed the RO's 
denial of the benefit on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In January 2008, the Court vacated 
that Board's decision and remanded the case to the Board for 
readjudication in compliance with a January 2008 Joint 
Motion.  The case is once again before the Board for review.  

FINDING OF FACT

The veteran's PTSD with depression is manifested by symptoms 
such as suicidal ideation, severe anxiety and depression, 
impairment in work and family relations; and difficulty 
interacting with others.  Competent medical evidence shows 
that the veteran is unable to work due to her PTSD and mood 
symptoms.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD with 
depression have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1- 4.14, 4.125-
4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (CAVC) 
has also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether a staged rating is for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disability results in 
symptoms that would warrant different ratings.

The veteran was assigned a 70 percent evaluation for PTSD 
with depression under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9400, 9411 (2007).  A 70 percent evaluation 
is assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  Id.

A higher 100 percent evaluation is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF scores from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

The record shows that veteran's PTSD is manifested by 
symptoms such as suicidal ideation, severe anxiety and 
depression, impairment in work and family relations; and 
difficulty interacting with others.  Competent medical 
evidence shows that the veteran is unable to work due to her 
PTSD and mood symptoms.

During a January 2004 VA examination, the examiner noted that 
the veteran had a 10-year history of severe anxiety and 
depression.  The veteran reported that she did not leave her 
house unless she had to and that she was unable to hold a job 
because of anxiety and poor concentration.  She typically 
stayed in her pajamas all day long, and found it very 
difficult to do anything.  The examiner noted that the 
veteran did not have a history of suicidal, homicidal, or 
assaultive behaviors.  The examiner stated that PTSD symptoms 
interfered with employment and social functioning.  The 
veteran's mental status examination shows that she was alert, 
pleasant, and very anxious but cooperative.  She was casually 
attired and adequately groomed.  Her mood was anxious and 
depressed; her affect was restricted.  Her speech was normal, 
she had good eye contact, and thought processes were 
described as mostly logical and relevant.  Insight and 
judgment were fair, and recent and intermediate, remote 
memory were intact.  The veteran's attention and 
concentration was impaired.  Her thought content was without 
psychotic features or suicidal or homicidal ideation.  The 
veteran was assessed with PTSD, noting primary support group, 
social environment, and job related problems.  She had a GAF 
of 46.

VA mental status examinations from July 2004, October 2004, 
and January 2005 show that the veteran was alert and casually 
attired.  Her mood was mildly dysphoric and affect was 
constricted.  Her speech was coherent.  Thought process was 
linear and goal directed with no suicidal, homicidal 
ideation, and no audio or visual hallucinations.  The veteran 
had good recent and remote memory, concentration was intact, 
and she was able to keep on task.  Insight and judgment were 
good.  In July 2004, the veteran was assessed with a GAF of 
45.  The psychiatrist noted that the veteran was unable to 
maintain employment due to her mood symptoms and her service-
connected disability.  She was assessed with a GAF of 50 in 
October 2004, and in January 2005.

VA progress notes from August 2003 to February 2005, 
submitted by the veteran's representative, reflect continuing 
symptoms of depression and anxiety.  A May 2005 note 
indicates, in regard to employability, that the veteran 
experienced impairment in work and family relations due to 
her PTSD and mood instability.  A February 2005 note 
indicates that the veteran remained unemployable due to her 
service-connected disability, that she frequently had 
thoughts of suicide, and had difficulty interacting with 
others.  The therapist noted that in an employment situation, 
the veteran would likely decompensate.  A subsequent February 
2005 assessment reflects a GAF of 50.  

VA examinations and VA treatment records assess the veteran 
with GAF score ranging from 45 to 50, reflecting serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  See DSM-IV at 46-47.  

The veteran submitted a Physician's Certification of Total 
and Permanent Disability, signed by Dr. S.M. in September 
2003.  VA examinations and treatment records also indicate 
that she is unable to work due to her PTSD and mood symptoms.  
The Board finds that a 100 percent evaluation is warranted 
for PTSD where competent medical evidence shows that the 
veteran is unable to work due to her PTSD and mood symptoms.

The Board notes that while the veteran is shown to have total 
occupational and social impairment due to her PTSD symptoms, 
she is not shown by medical evidence of record to exhibit the 
specific symptomatology described for a 100 percent 
evaluation, such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; and memory 
loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).   
The Board, however, is not restricted to the symptoms 
provided under the diagnostic code, and must consider all 
symptoms which affect occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because 
the veteran's PTSD and depression symptoms result in a level 
of impairment equivalent to total occupational and social 
impairment, the Board finds that a 100 percent evaluation is 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).   

C.  Conclusion

The Board concludes that the evidence supports a 100 percent 
rating for PTSD with depression.
	

ORDER

A 100 percent rating is granted for PTSD subject to the law 
and regulations governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


